DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see 6-8, filed 7/20/2022, with respect to the rejection(s) of claim(s) 1-5 and 7-16 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Laerdal (EP 2900128 B1) in view of Chen (US 6928317 B2), further in view of Lapetina (US 2017/0000415 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Laerdal (EP 2900128 B1) (cited previously) in view of Chen (US 6928317 B2) (cited previously), further in view of Lapetina (US 2017/0000415 A1).
Regarding claim 1, Laerdal discloses a bow shaped pulse meter for new-born patients (Eg. Fig. 1, Para. 1), comprising a control unit (Fig. 1, 32 and Fig. 1b, 24 circuit board) arranged in a central portion of the pulse meter (eg. Fig. 1a, central portion 3), a first arm with an integrated first electrode and a second arm with an integrated second electrode extending respectively in a bow from opposite sides of the central portion wherein the integrated electrodes are configured to be in contact with a patient body when in use (figure 1a, 1 and 2 (arms) and 4 and 5 (electrodes), see also paragraph 26-27)), the electrodes being further electrically connected to the control unit wherein the first and second arm and the control unit(figure 1b, references 25a, b and c, i.e. wires that connect the circuit board with the electrodes, see also paragraph [0031]), comprising an integral core element being made of a material having flexible properties to allow the respective arms to bend away from each other when the pulse meter is being arranged into an applying or removing position on the newborn patient’s body (eg. figure 1b, reference 21, i.e. the spring steel core, Para. 30), the material having further spring back properties so that the arms naturally contract inwards such that the electrodes are maintained in contact with the patient's body when the pulse meter is in the applied position (eg. Para. 30 and Fig. 1) but does not disclose a second layer overmolding at least a portion of each arm of core element, the material of the second layer being electro conductive forming the electrical connection between the electrodes and the control unit and the integrated electrodes extend along longitudinal sides of each of the respective arms.
Chen teaches a wearable heart rate sensing strap that uses conductive rubber plates to pick up physiological signals and interconnect the sensing areas with the circuit board of the device body (eg. Col 2, ln 27 – Col. 3, ln 10 and Fig. 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Laerdal with the conductive rubber plate layer as taught by Chen to effectively increase the surface area and assist in gathering electrical pulses while also providing a stable connection with the processor. Additionally, it eases the manufacturing process by reducing the number of screws with the layers as taught by Chen (eg. Col. 1, Ln. 30-51).
Lapetina discloses a wrist mounted device with integrated electronics including a strap portion that uses a conductive layer that can extend as either inner or outer electrodes on the surface of the actual strap (eg. Fig. 5A-C, 534/536 and 530/532, Para. 83-89). 
It would have been obvious to have modified the invention of Laerdal and Chen to have a conductive layer on an outer layer of the strap as taught by Lapetina as using conductive layers could possibly increase the surface area of contact, resulting in more high precision wave form production by the device (eg. Lapetina, Para. 93, the substitution of wires with conductive layers is a common modification in the field that yields predictable results). Additionally, it is not exactly clear in the claim language how the device is adapted to a newborn with regards to the claim elements because there are no new clear additional claim elements that adapt the device to a newborn. The Examiner interprets this as a size modification, which is prima facie obvious to one of ordinary skill to scale down the size of wrist-worn device to accommodate patients of differing sizes (see MPEP 2144.04.IV.A).
Regarding claim 2, the combined invention of Laerdal, Chen, and Lapetina discloses the core element is made of a material that is highly flexible but having a resting position adapted to close tightly around a baby's body (eg. Laerdal, paragraph [0030] and figure 1b, reference 21, i.e. the spring steel core).
Regarding claim 3, the combined invention of Laerdal, Chen, and Lapetina discloses the core element consists of a flexible material with good spring back effect (eg. Laerdal, paragraph [0030] and figure 1b, reference 21, i.e. the spring steel core).
Regarding claim 4, the combined invention of Laerdal, Chen, and Lapetina discloses wherein the second layer consists of a soft polymer material (eg. Chen column 2, line 27 - column 3, line 10 and figures 1-5, conductive rubber plate).
Regarding claim 5, the combined invention of Laerdal, Chen, and Lapetina discloses wherein the material of the second layer is made of a flexible material (eg. Laerdal, column 2, line 27 - column 3, line 10 and figures 1-5)
the combined invention of Laerdal, Chen, and Lapetina discloses wherein the second layer extending along the longitudinal sides of each of the respective arms (eg. Laerdal, column 2, line 27 - column 3, line 10 and figures 1-5)
Regarding claim 7, the combined invention of Laerdal, Chen, and Lapetina discloses wherein the core element comprises holes or grooves arranged along the longitudinal direction of the arms (eg. Chen, Fig. 2 grooves on strap)
Regarding claim 8, the combined invention of Laerdal, Chen, and Lapetina discloses the pulse meter comprises at least one metal disc arranged on at least one of the arms, the at least one metal disc being partially embedded on the second layer with an exposed metal surface adapted to be in contact with the baby's body in the applied position, so that a part of the at least one metal disc is in contact with the baby's body to increase the signal quality (eg. Laerdal, Fig. 1a; 4 and 5). 
Regarding claim 9, the combined invention of Laerdal, Chen, and Lapetina discloses the pulsemeter has two metal discs attached to the respective arms (eg. Laerdal, Fig. 1a; 4 and 5).
Regarding claim 10, the combined invention of Laerdal, Chen, and Lapetina discloses (eg. Laerdal, Fig. 1a; 6, Para. 26).
Regarding claim 11, the combined invention of Laerdal, Chen, and Lapetina discloses the pulse meter comprises a third electrode arranged at the underside of the central portion (eg. Laerdal, Para. 27).
Regarding claim 12, the combined invention of Laerdal, Chen, and Lapetina discloses the second layer is in contact with the control unit through a connector pin embedded in an opening in the second layer for transferring the measured signal from the patient to the control unit (eg. Chen, Fig. 3; 12a and 21)
Regarding claim 13, the combined invention of Laerdal, Chen, and Lapetina discloses the arms of the pulse meter is are configured to close tightly around a baby's torso (eg. Laerdal, Fig. 1a, Para. 14).
Regarding claim 14, the flexible material is Polycarbonate (PC), ABS, Polyamide (PA), POM, or spring steel (eg. Laerdal, paragraph [0030] and figure 1b, reference 21, i.e. the spring steel core).
Regarding claim 15, the combined invention of Laerdal, Chen, and Lapetina discloses wherein the soft polymer material is carbon filled thermoplastic polyurethane, thermoplastic urethane (TPU), thermoplastic elastomer (TPE), rubber, silicone or polyvinylchloride (PVC) having an electrically conductive additive (eg. Chen column 2, line 27 - column 3, line 10 and figures 1-5, conductive rubber plate).
Regarding claim 16, the combined invention of Laerdal, Chen, and Lapetina discloses the conductive polymer is the material of the second layer (eg. Laerdal, Para. 27-28 third electrode with conductive surface like the other electrodes to provide a zero point).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792